department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number release number release date date date u i l - no third party contacts legend a b c x y x dear this is in response to your ruling_request that a’s redemption of stock will not be treated as an act of self-dealing under sec_4941 of the internal_revenue_code a is a for-profit corporation with only one class of stock a’s shares of common_stock are owned by b c and x a is a disqualified_person with respect to b b is a charitable_remainder_unitrust within the meaning of sec_664 of the code b was formed by x and y as donors x is one of the two trustees of b x is the sole recipient of the unitrust_amount payable from b each year c is an employee_stock_ownership_plan a will offer to redeem for cash the common shares held by all of its shareholders the offer the offer will be on the same terms for all shareholders the redemption price is the fair_market_value of the stock as determined by an independent_appraiser who is not a disqualified_person to b each shareholder will have the right to have any or all of their shares redeemed by a the offer is up to a maximum aggregate redemption amount of dollar_figurex maximum redemption amount in the event the value of the shares tendered by all shareholders exceeds the - - maximum redemption amount then the number of shares tendered by a shareholder to be redeemed shall equal the number of shares tendered by the shareholder multiplied by a fraction the numerator of which is the maximum redemption amount and the denominator is the total redemption amount if the shares tendered by all the shareholders were redeemed without the application of the maximum redemption amount it is anticipated that b will tender as many of its shares as possible pursuant to the offer as subject_to the maximum redemption amount x will not tender her shares and it is not known whether c will tender any of its shares sec_4941 of the code provides that the term self-dealing means any direct or indirect sale_or_exchange of property between a private_foundation and a disqualified_person sec_4941 of the code provides that any transaction between a private_foundation and a corporation which is a disqualified_person as defined in sec_4946 pursuant to any liquidation merger redemption recapitalization or other corporate adjustment organization or reorganization shall not be an act of self-dealing if all of the securities of the same class as that held by the private_foundation are subject_to the same terms and such terms provided for the receipt by the private_foundation of no less than fair_market_value sec_53_4941_d_-3 foundation and similar excise_taxes regulations provides that for purposes of sec_4941 any transaction between a private_foundation and a corporation which is a disqualified_person will not be an act of self-dealing if such transaction is engaged in pursuant to a liquidation merger redemption recapitalization or other corporate adjustment organization or reorganization so long as all the securities of the same class as that held prior to such transaction by the foundation are subject_to the same terms and such terms provide for receipt by the foundation of no less than fair_market_value for purposes of this paragraph all of the securities are not subject_to the same terms unless pursuant to such transaction the corporation makes a bona_fide offer on a uniform basis to the foundation and every other person who holds such securities the fact that a private_foundation receives property such as debentures while other persons holding securities of the same class receive cash for their interest will be evidence that such offer was not made on a uniform basis the submitted information indicates that a will offer to redeem the shares of stock held by all stockholders at a price representing the fair_market_value as determined by an independent third party appraiser the offer will be to all shareholders on a uniform basis and in cash because the redemption of the stock is subject_to the same terms for all shareholders and that b will receive no less than fair_market_value for its shares of stock the stock_redemption will not be an act of self-dealing within the meaning of sec_4941 of the code pursuant to the exception to self-dealing set forth in sec_4941 of the code and sec_53 d - d of the regulations based on the foregoing we rule that the stock_redemption by a is not an act of self-dealing under sec_4941 of the code this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based we express no opinion as to the tax consequences of the transactions - - under other provisions of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice debra j kawecki manager exempt_organizations technical group sincerely
